Citation Nr: 0310950	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision that increased the 
veteran's disability rating for PTSD from 0 to 30 percent.  
Following the RO's notification of that decision in March 
2002, the veteran filed a Notice of Disagreement (NOD) in 
April 2002; the RO issued a Statement of the Case (SOC) in 
April 2002; and the veteran filed a Substantive Appeal in May 
2002.  


REMAND

The record shows that the veteran failed to appear at a 
scheduled hearing before a Member of the Board (now, Veterans 
Law Judge) at the local RO (Travel Board hearing) in January 
2003.  The veteran thereafter filed a motion to reschedule a 
Travel Board Hearing asserting that he was unaware of the 
January 2003 hearing.  See 38 C.F.R. § 20.704(d).  In May 
2003, a Veterans Law Judge granted the veteran's motion for 
another hearing.  As such, the veteran must be provided an 
opportunity to present testimony at a Travel Board hearing at 
the RO, and a remand for this purpose is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should place the veteran's name on 
the docket for a Travel Board hearing at 
the RO, according to the date of his 
request for such a hearing.  The veteran 
and his representative should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



